            Case 5:21-cv-02425-EGS Document 7 Filed 06/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOUIS GEORGE DOVER,                              :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 21-2425
                                                 :
       v.                                        :
                                                 :
CHRISTOPHER M. TALLARICO; KYLE                   :
S. LASKOSKIE, State Trooper; FRANK               :
GAWEL, State Trooper; and JOHN DOE               :
SHIFT SUPERVISOR, Commander Third                :
Shift, Lancaster Barracks, Pa. State Police,     :
                                                 :
                              Defendants.        :

                                               ORDER

       AND NOW, this 11th day of June, 2021, after considering the application for leave to

proceed in forma pauperis (Doc. No. 3), the complaint (Doc. No. 1), the amended complaint (Doc.

No. 4), and the second amended complaint (Doc. No. 5) filed by the pro se plaintiff, Louis George

Dover; and for the reasons set forth in the separately filed memorandum opinion, it is hereby

ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 3) is GRANTED

and the plaintiff has leave to proceed in forma pauperis;

       2.      The second amended complaint (Doc. No. 5) is DEEMED filed;

       3.      The clerk of court is DIRECTED to add the following defendant to the caption:

John Doe Shift Supervisor, Commander Third Shift, Lancaster Barracks Pa. State Police;

       4.      The second amended complaint (Doc. No. 5) is DISMISSED as follows:

               a.     The claims that the court dismissed as barred by Heck v. Humphrey, 512

       U.S. 477, 486–87 (1994) are DISMISSED WITHOUT PREJUDICE to the plaintiff
     Case 5:21-cv-02425-EGS Document 7 Filed 06/11/21 Page 2 of 2




filing a new case only if his underlying conviction is reversed, vacated, or otherwise

invalidated;

        b.     The plaintiff’s due process claims seeking the return of his seized property

are DISMISSED WITHOUT PREJUDICE to the plaintiff’s right to pursue the return of

his property in state court; and

        c.     All other claims are DISMISSED WITH PREJUDICE; and

5.      The clerk of court is DIRECTED to CLOSE this case.


                                             BY THE COURT:



                                             /s/ Edward G. Smith
                                             EDWARD G. SMITH, J.




                                        2
